Title: Thomas Jefferson to Peter Laporte, 6 May [1819]
From: Jefferson, Thomas
To: Laporte, Peter


          
            Sir
             Monticello May 6.
          
          The Latin school, preparatory to the op University will be opened in Charlottesville on Monday the 17th. about 15. or 20. boys will be ready to enter on that day, and the school will increase rapidly afterwards. not a single boarding house is prepared in Charlottesville and the whole of the scholars will enter with you at once, and will expect to be boarded by you at 120.D. the year, one half payable in advance, which according to known prices here will give you one half as profit for your trouble. we have engaged for you very roomly buildings in Charlottesville which will accomodate a considerable number at a rent of about 200.D. I think you have not a moment to lose in coming as the distress for board will otherwise produce other boarding houses into which the boys must enter of necessity. Mr Stack the teacher has been here some time and the opening of the  school was kept back in expectation that you would have been here the beginning of the month. be so good as, immediately on reciept of this, to write me on the earliest day we may expect you. I salute you with esteem & respect.
           Th: Jefferson 
        